UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4344



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME GRAHAM,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-332)


Submitted:   October 31, 2005          Decided:     November 17, 2005


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerome Graham pled guilty to possession of ammunition by

a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was sentenced

to a term of fifty-five months imprisonment.     Graham appeals his

sentence, contending that it is unreasonable.    We affirm.

          At the sentencing hearing, Graham had no objection to the

guideline calculation, but he argued that a sentence of eighteen to

twenty-four months would be more than adequate punishment for his

crime.   The requested term was well below the guideline range of

51-63 months, and the minimum he would need to participate in a

program of intensive drug treatment while incarcerated.       After

considering the advisory guideline range and the factors set out in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), the court imposed

a sentence of fifty-five months.   The court noted that Graham had

a substantial criminal history, but decided that a sentence within

the guideline range was sufficient to fulfill the purposes set out

in § 3553(a).

          After the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005), the sentencing court must calculate

the appropriate guideline range, consider the range in conjunction

with other relevant factors under the advisory guidelines and 18

U.S.C.A. § 3553(a), and impose a sentence.      We will “affirm the

sentence imposed as long as it is within the statutorily prescribed




                              - 2 -
range . . . and is reasonable.”   United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (citing Booker, 125 S. Ct. at 767).

           Graham argues that the sentence was excessive.   However,

the court correctly treated the guidelines as advisory, considered

the § 3553(a) factors, and explained its reasons for sentencing

Graham within the guideline range.     We conclude that the sentence

is reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 3 -